Citation Nr: 0004189	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an increased rating for organic brain 
syndrome with skull fracture, temporal headaches and gait 
impairment, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran's active military service extended from March 
1963 to February 1967 and from February 1968 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The case was previously before the Board in March 1996, when 
the Board denied service connection for seizures and an 
increased rating for left temporal bone fracture with left 
facial nerve paralysis.  The remaining issues were remanded 
for medical records, examination of the veteran and rating 
action.  The requested development has been completed.  By a 
February 1998 rating decision, the RO increased the rating 
for the organic brain syndrome from 10 to 30 percent.  That 
is not the highest rating assignable so issue remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 1998, the Board again Remanded the case.  The 
requested development was completed on the organic brain 
syndrome rating issue.  The Board now proceeds with its 
review of the appeal on that issue.  The development on the 
back issue was not completed.  The Board noted that the 
service-connected gait impairment could be rated separately 
and the 1999 VA examination raised questions as to the gait 
impairment.  Consequently, the issues of entitlement to 
service connection for a back disorder, entitlement to a 
separate rating for gait disturbance, and entitlement to a 
total disability rating, for compensation purposes, based on 
individual unemployability will be the subject of a remand at 
the end of this decision.  

In the February 1998 rating decision, at 3, the RO explained 
that an extraschedular rating was not warranted.  38 C.F.R. 
§ 3.321(b)(1) (1999) provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for  Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for organic brain syndrome with skull 
fracture, and temporal headaches.  

2.  The veteran does not have a skull loss.  

3.  The organic brain syndrome with headaches does not result 
in more than definite impairment.  

4.  The veteran does not have flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; more 
than mild impairment of memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships due to his service-connected organic 
brain syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for organic 
brain syndrome with skull fracture, and temporal headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 9304 (1996, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The service-connected head injury 
residuals are characterized as "Organic brain syndrome with 
skull fracture, headaches and gait impairment."  

Personality Disorder

There are diagnoses of a personality disorder and evidence 
that it impairs the veteran's functioning.  Personality 
disorders are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior.  Personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  Personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9 (1999).  

However, service connection may be granted for psychiatric 
disabilities acquired in addition to personality disorders.  
38 C.F.R. § 4.127 (1999).  Which is the case here, with 
service connection being granted for the organic brain 
syndrome.  Further, personality changes may be part of a 
service-connected organic mental disorder.  38 C.F.R. Part 4, 
Code 9327 (1999).  In this case, there is no diagnosis of a 
current disability in which a personality disorder is part of 
the service-connected organic brain syndrome.  Also, there 
has not been any evidence from a competent source which 
connects the personality disorder to the service-connected 
organic brain syndrome.  In January 1998, a VA psychologist, 
Dr. Roper, indicated a possibility that the head injury 
resulted in a personality change, but such a mere possibility 
is not evidence of a connection.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Pursuant to the Board's December 
1998 Remand, Dr. Roper clarified his opinion and stated that 
the veteran's personality disorder is not likely to be the 
direct and proximate result of the service-connected skull 
fracture.  Dr. Cummings noted that there was considerable 
evidence that the personality disorder existed prior to 
service.  Dr. Cummings further expressed the opinion that 
there was no indication that the veteran's personality 
disorder was related to the head injury.  The doctor restated 
that the personality disorder was not secondary to the 
organic brain syndrome.  

As there is no medical evidence linking the personality 
disorder to the service-connected organic brain syndrome and 
two doctors have expressed opinions to the effect that the 
personality disorder is not part of the organic brain 
syndrome, the preponderance of evidence on this point 
establishes that the disability associated with the 
personality disorder cannot be rated as part of the service-
connected organic brain syndrome.  38 C.F.R. § 4.14 (1999).  

Skull

There is no evidence of loss of part of the skull, which 
would be separately ratable.  38 C.F.R. Part 4, Code 5296 
(1999).  

Headaches

The RO has rated the disability under diagnostic code 9304 
"Dementia due to head trauma."  The rating under this 
criteria includes purely subjective complaints such as 
headaches, dizziness, insomnia, etc.  See 38 C.F.R. § 4.124a, 
Code 8045 (1999).  Consequently, a separate rating is not 
assignable for the veteran's headache complaints.  On the 
February 1993 VA examination, the veteran denied headaches.  
A May 1993 VA clinical note shows that the veteran reported 
headaches were becoming more severe and of longer duration.  
In August 1993, the veteran testified that he had headaches 
practically every day.  A clinical note latter in August 
1993, shows that medication provided good relief.  Weighing 
the evidence, the Board finds the veteran's clinical records 
for treatment purposes are more persuasive than his sworn 
testimony for claims purposes.  The preponderance of evidence 
on this point establishes that the veteran does not have 
headaches which would warrant a separate additional, 
compensable, rating.  


Organic Brain Syndrome

Rating Criteria

Prior to November 7, 1996, an organic mental disorder was 
evaluated as 100 percent disabling where the impairment of 
intellectual functions, orientation, memory and judgment and 
lability and shallowness of affect were of such extent, 
severity, depth and persistence as to produce total social 
and industrial inadaptability.  With lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability, the disability was rated at 70 percent.  
Considerable impairment of social and industrial adaptability 
was rated as 50 percent disabling.  Definite impairment of 
social and industrial adaptability was rated as 30 percent 
disabling.  Mild impairment of social and industrial 
adaptability was rated as 10 percent disabling.  A 
noncompensable rating was assigned if there was no impairment 
of social and industrial adaptability.  38 C.F.R. Part 4, 
Codes 9300-9325 (1996).  (effective prior to November 7, 
1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" as 
used for the 30 percent rating in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for it decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 1999).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991 & Supp. 1999) .  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including dementia and other 
organic mental disorders, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

Background

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  In June 1972, a service department physical 
evaluation board diagnosed an organic brain syndrome 
secondary to a basilar skull fracture with slight social and 
industrial impairment.  The veteran remained in active 
service until September 1976.  On the November 1976 VA 
examination, the physician concluded with a diagnosis of 
organic brain syndrome, no objective findings on examination.  
With consideration of the veteran's complaints of headaches 
and other symptoms, the RO, in January 1977, granted service 
connection for organic brain syndrome, residuals basilar 
skull fracture, with temporal headaches and gait impairment, 
rated as 10 percent disabling.  

The record also includes VA outpatient clinical records and 
records from the Social Security Administration (SSA).  These 
do not contain information reflecting the criteria for a 
higher rating under old or new criteria.  

The SSA records are particularly instructive.  In December 
1976, Jesse A. Lawrence, M.D., acknowledged that the veteran 
did have some organic problems from his accident, a mild 
facial palsy and deafness in the left ear; however, he 
basically had a personality trait disorder and was a 
"malingerer."  In a physical capacities evaluation, Dr. 
Lawrence reported the veteran could perform heavy work.  

The December 1976 report of psychologic testing, by Charles 
T. Kenny, Ph.D., concluded that the veteran was able to read 
and perform simple arithmetic computations; there was some 
slight memory problem and difficulty concentrating.  His 
thinking was atypical with a trend toward concreteness and 
less than average efficiency in solving problems.  He was 
sensitive and unconventional, which occasionally might result 
in hostile feelings.  There might be times when he would have 
difficulty cooperating with supervisors and coworkers.  
Several personality traits were probably maladaptive.  He was 
able to use common sense in most situations although on 
occasion he might depart from socially accepted norms.  It 
was believed that his ability to respond appropriately to 
ordinary work pressures and to be able to work independently 
would largely depend on his level of motivation.  It was 
believed that he was not strongly motivated toward 
employment.  His apathy might reflect a poor adjustment to 
civilian life.  Additionally, his personality traits might 
cause unpleasant situations while on the job.  He might have 
other interpersonal difficulties off the job which would 
affect his work performance.  

In December 1977, the veteran was evaluated by Joseph E. 
Cruppie, M.D., who concluded that the veteran had a great 
deal of difficulty coping with every day life because he was 
opinionated, hostile, resentful, demanding, and felt that he 
was the victim of his accident and the bias of others.  He 
was using his hearing loss and nerve damage in a defensive 
manner.  Additionally, he tended to project, deny and 
rationalize.  He had problems relating to other people.  His 
activities were limited by schizoid personality traits.  Even 
though he could communicate, he tended to misinterpret the 
words and actions of others.  He could read and write.  He 
was competent to manage his own benefits.  He would have 
difficulty in a work situation because of his above mentioned 
problems.  His overall prognosis was poor because of the 
organic aspect of his problem and the personality trait 
disturbance.  The diagnoses were non-psychotic, organic brain 
syndrome, post-traumatic; schizoid personality trait; hearing 
loss, left ear; and partial paralysis, left face.   

In February 1983, Aldo R. Bevilacqua, M.D. reported that 
there was no obvious neurological impairment.  The doctor 
reported that the veteran's ability to relate to co-workers 
and supervisors in a work situation was questionably 
impaired.  He was able to understand and probably remember 
and carry out one or two step instructions and use basic 
common sense.  He ability to respond appropriately to 
ordinary work pressures and behave independently in a 
standardized work situation was questionably impaired.  His 
ability to sustain work and meet quality and production 
standards was questionably impaired.  The veteran did not 
show any obvious clinical indication of organicity or obvious 
psychiatric impairment.  The doctor commented that there were 
"too many discrepancies in this case."

In March 1983, Nancie Schweikert, M.D., wrote that there was 
no obvious psychiatric impairment  and only a questionable 
suggestion of organic difficulties.  

VA clinical notes of February 1984 show that the veteran 
solicited VA clearance for work at a depot.  A physician 
expressed the opinion that the veteran could work as long as 
it did not require heavy lifting or climbing.  The doctor did 
not indicate the service-connected disabilities prevented 
lifting or climbing.  

In February 1987, Joseph M. Stinson, M.D., reported that the 
veteran no longer had a facial nerve paralysis, his gait had 
become normal, and his hearing seemed to have improved.  Also 
in February 1987, another doctor reported that the veteran 
concentrated better, was not angry or agitated , and 
demonstrated good memory abilities overall.  The improvements 
would allow the veteran to deal with work effectively and 
deal appropriately with social interactions at work.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The report of the February 1993 VA examination, shows the 
veteran complained of hearing loss tinnitus and vertigo.  He 
denied headache, nausea, vomiting, change in vision, or 
seizures.  Physical examination was "unremarkable."  The 
veteran was alert and oriented.  Language and other higher 
cortical functions were intact, except for some difficulty in 
recall.  Neurologic testing disclosed a mild left upper and 
lower weakness of the left face.  The impression was status 
post basilar skull fracture with minimal residual left 
seventh cranial nerve, mild to moderate hearing loss, 
disturbance of equilibrium, some difficulty of recall, 
otherwise an unremarkable neurological examination.  

In August 1993, the veteran testified at the RO.  He covered 
numerous issues.  Relevant to this discission, he reported 
decreased IQ.  He reported daily headaches.  Medication had 
been prescribed for headache and back pain.  He told of 
depression being diagnosed.  A veteran's statements as to 
what a doctor said are not competent evidence.  Warren v. 
Brown, 6 Vet App 4 (1993).  He did not describe 
symptomatology which would support a higher rating under the 
old or new criteria.  

In August 1996, the veteran had a VA examination by Dr. 
Cummings.  Comparing the examination findings with the 
current rating criteria reveals that the veteran did not have 
a flattened affect, but was fully engaged in the interview.  
He was alert, oriented and neatly groomed.  There was no 
circumstantial, circumlocutory, or stereotyped speech; 
rather, there was no difficulty with word finding, 
peculiarity of word usage, or difficulty comprehending 
questions; and vocabulary was above average.  There was no 
evidence of panic attacks or difficulty in understanding 
complex commands, although he had some difficulty with the 
instructions in doing serial sevens.  There were some 
deficits on memory testing which were no more than the mild 
deficits contemplated within the criteria for the current 30 
percent rating.  The findings did not reflect impairment of 
short- and long-term memory with deficits such as retention 
of only highly learned material, or forgetting to complete 
tasks.  Responses to judgment questions were adequate.  He 
had difficulty abstracting similarities initially; however, 
this is not the definitive impairment of abstract thinking 
indicative of the next higher rating.  There was no evidence 
of disturbances of motivation or mood or of difficulty in 
establishing and maintaining effective work and social 
relationships.  Dr. Cummings' August 1996 findings do not 
approximate the new criteria for rating in excess of 30 
percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 (1999).  

Dr. Cummings diagnosis was organic brain syndrome, not 
otherwise specified and probable personality disorder.  A 
final diagnosis was deferred pending further testing.  The 
GAF was "50 with serious symptoms and serious impairment of 
social and occupational functioning."  The Global Assessment 
of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(herein DSM-IV).  A GAF of 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266 
(1996).  

Dr. Cummings explained that the veteran showed a marked 
disparity between his presentation in the interview and his 
performance on mental status examination.  That could be 
accounted for either by organic deficits or by poor effort.  
"An adequate evaluation in this case definitely requires 
full psychological and neurological testing"  "His GAF must 
be considered tentative pending completion of the above 
[testing]."  Since Dr. Cummings clearly stated that the GAF 
score was tentative, and further testing was required, the 
GAF of 50 clearly does not reflect the doctor's opinion as to 
the extent of the disability.  The Board's scrutiny of the 
report does not disclose any opinion which could be construed 
as indicating more than the definite impairment associated 
with a 30 percent rating.  

The tests were done by Dr. Roper in September 1996.  In 
reference to the new rating criteria, there was no evidence 
of a flattened affect.  The veteran was alert, oriented and 
generally pleasant.  Speech was fluent, rather than 
circumstantial, circumlocutory, or stereotyped.  There was no 
evidence of panic attacks or difficulty in understanding 
complex commands.  At times he showed good effort and at 
other times showed unusual responses and poor effort.  
Occasionally, he appeared to put forth performance that was 
markedly divergent from his general presentation and 
suggestive of a conscious attempt to appear impaired.  The 
test results were not felt to clearly reflect his 
capabilities, but might be considered the lower limit of 
those capabilities.  There were rather unusual errors on 
memory testing.  There results did not indicate impairment of 
short- and long-term memory such as retention of only highly 
learned material or forgetting to complete tasks, which would 
approximate the criteria for the next higher evaluation.  
There was no evidence of impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

Dr. Roper commented that some of the veteran's errors were 
quite atypical suggesting poor effort.  The personality 
assessment was invalid due to an acquiescent response set as 
well as suggestions of over reporting, and thus it was deemed 
uninterpretable.  The doctor concluded that there were strong 
suggestions that the veteran was not putting forth adequate 
effort during several portions of testing, perhaps with 
secondary gain in mind.  His intellectual abilities appeared 
to be at least average, though no consistently shown.  
Because of "very questionable effort," it was not possible 
for the doctor to determine the veteran's neuropsychological 
capabilities based on his performance at that time.  It was 
not possible to rule out some mild residual cognitive 
sequelae from his head injury in 1971.  However, it was the 
doctor's opinion that the impact of the possible cognitive 
impairment on the veteran industrial capacity was slight in 
relation to other contributors, such as a personality 
disorder.  The personality assessment was of limited value 
because the veteran endorsed symptoms indiscriminately and 
inconsistently.  The diagnosis was possible organic brain 
syndrome (mild) and personality disorder, not otherwise 
specified (NOS).  The GAF was 60, which corresponds to 
"moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

Dr. Roper's conclusion that the service-connected organic 
brain syndrome produced only mild impairment was supported by 
the limited findings despite the several tests of the 
veteran's abilities, listed in the report.  That mild 
impairment would not approximate the considerable level of 
disability required for the higher rating.  The GAF score 
does not support a higher rating as the doctor lucidly 
explained that the service-connected disability was only a 
slight component of functioning impaired by a personality 
disorder and consideration of secondary gain.  

The report of Dr. Roper's December 1997 VA examination shows 
the veteran complained of memory loss and mood swings.  The 
doctor noted inconsistent responses, such as the veteran 
stating that he was socially withdrawn and then describing 
meeting with friends and participating in family activities.  
He was also evasive in some responses.  When asked about his 
work history, he said that he last worked for a temporary 
agency about 7 months earlier, he then said September, he 
later said August through November.  He reported that he 
worked as a lead man in a warehouse, supervising seven other 
men.  He currently spent time at home reading or watching 
television.   

Considering the new rating criteria, there was no evidence of 
a flattened affect.  The veteran was alert, oriented, and 
quite jocular at times.  Speech was normal with an above 
average vocabulary; not circumstantial, circumlocutory, or 
stereotyped.  There was no evidence of panic attacks or 
difficulty in understanding complex commands.  Impairment of 
memory was not demonstrated as "marked inconsistencies are 
seen on memory testing."  There was no evidence of impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  It was 
note that the veteran was irritated with the evaluation 
stating that he missed a family trip.  The findings on Dr. 
Roper's examination do not approximate the new criteria for a 
rating in excess of 30 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7 (1999).  

It was Dr. Roper's impression that the evaluation results 
were suggestive of average verbal intellectual abilities.  As 
previously reported, the veteran showed inconsistencies 
across tests.  While the intellectual assessment was quite 
consistent with the previous evaluation, memory testing was 
highly inconsistent.  On other tasks, performance was 
markedly poor at one point and normal at others.  "As such, 
there are strong indications that the patient was consciously 
attempting to simulate neuropsychological deficits on the 
current examination.  The patient was also vague on interview 
and contradicted himself on several occasions, particularly 
pertaining to his recent employment, raising questions as to 
the dependability of his reports."  The doctor went on that 
a mild impairment could not be ruled out, as the veteran did 
show some mild visuospatial impairment, which corresponded to 
previous testing and the veteran's complaints after the 1971 
accident.  However, any residual memory or attentional 
deficits could not be established because or the veteran's 
poor effort and inconsistent performance.  The doctor went on 
to note that the veteran clearly showed evidence of 
maladaptive personality traits that led to social and 
occupational impairments.  The diagnosis was cognitive 
disorder, NOS (mild visuospatial deficits) and personality 
disorder NOS with anti social traits.  The GAF was 66.  A GAF 
from 61 to 70 is for "Some mild symptoms, or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV.  Looking to the old criteria, the 
doctor's findings support his opinion that the veteran had a 
mild impairment.  This mild impairment would not exceed the 
definite impairment contemplated under the old criteria and 
would not approximate the considerable impairment required 
for a higher rating under those criteria.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7 (1999).  

Evaluating the report of the January 1998 VA examination by 
Dr. Cummings, under the new criteria, shows the veteran was 
alert, oriented, neatly dressed and groomed and in no 
apparent distress.  There was no report of a flattened 
affect, which is part of the criteria for a higher rating.  
Contrary to the circumstantial, circumlocutory, or 
stereotyped speech indicative of the next higher rating, the 
veteran's speech was spontaneous, coherent and goal oriented.  
His made few memory responses.  He responded to calculation 
questions slowly or not at all.  The examiner concluded that 
the veteran showed less than optimal effort.  The doctor did 
not indicate that there were memory or thought process 
deficits consistent with the next higher rating.  This report 
does not reflect findings which would approximate any of the 
new criteria for a higher rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7 (1999).  

Looking to the old criteria, it is noteworthy that Dr. 
Cummings reported a GAF score of 51, moderate symptoms and 
moderate difficulty in social and occupational functioning.  
The doctor did not express the opinion that the GAF score was 
due to the service-connected disability.  Rather, in the body 
of the report and again in the diagnosis, the doctor noted 
the presence of a personality disorder and characterized the 
organic brain disorder as mild.  

Under the old criteria, a mild impairment, consistent with 
Dr. Cummings opinion of the service-connected organic brain 
disorder, would warrant a 10 percent rating.  Neither Dr. 
Cummings description of the effects of the disorder nor his 
opinion as to its severity would approximate the considerable 
impairment of social and industrial adaptability required for 
a 50 percent rating under the old criteria.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7 (1999).  

In response to the Board's Remand, in May 1999, Dr. Roper 
expressed the opinion that the social or industrial 
impairment attributable to the service-connected disorder 
would be minimal.  Dr. Roper ascribed the major social and 
industrial impairment to a personality disorder which he felt 
was not related to the service-connected disability.  Dr. 
Cummings concurred.  It was felt that the veteran exaggerated 
test results and social difficulties.  A mild organic brain 
disorder could not be ruled out but the veteran's personality 
disorder was the main problem and it was not secondary to the 
organic brain syndrome.  Such a mild disorder with minimal 
impairment would not meet old or new criteria for a higher 
rating.  

Analysis

The veteran is competent to say that his service-connected 
disability is worse.  However, the training and experience of 
the medical personnel put them in a position to make a 
substantially more probative evaluation as to the extent of 
the service-connected disability and whether the disability 
manifestations approximate the criteria for a higher rating.  
In this case, Dr. Cummings first assigned a GAF score of 50 
indicating it to be tentative and contingent of testing.  
Consequently, that GAF score of 50 can not reasonably be said 
to reflect the doctor's opinion as to the extent of the 
disability.  In January 1998, Dr. Cummings placed the GAF at 
51 for moderate symptoms.  However, he clearly identified the 
veteran's non-service-connected personality disorder as a 
major factor limiting the veteran's functioning.  He 
specifically expressed the opinion that the service-connected 
organic brain syndrome was only mild and supported that 
assessment with findings which reflected a minimal level of 
impairment due to the organic brain syndrome.  In  1999, the 
doctor again stated that the organic brain syndrome was mild.  
Dr. Roper has consistently indicated that the personality 
disorder is the major factor in the veteran's impairment and 
that the service-connected disability does not cause more 
than mild impairment.  The medical reports are the most 
probative.  They form a preponderance of evidence which 
establishes that the service-connected organic brain syndrome 
does not approximate either old or new criteria for a higher 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1999).  Consequently, an increased rating must be denied.  


ORDER

An increased rating for organic brain syndrome with skull 
fracture, and temporal headaches, is denied.  


REMAND

The December 1998 Remand asked the physician who examined the 
veteran's back to express an opinion as to whether it is as 
likely as not that the veteran's current back disability is 
the result of injury during service.  An explanation of the 
reasons for the opinion was also requested.  The report shows 
that the doctor performed a detailed examination but did not 
render the requested opinion.  Consequently, the issue of 
entitlement to service connection for a back disorder must be 
returned to the RO so that the doctor can amend his report.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

When the case was previously before the Board, it was noted 
that a neurologic gait impairment could be rated separately 
from the other organic brain syndrome symptoms.  However, 
there was no evidence of a gait disability for many years.  
On the June 1999 VA examination, the veteran walked with a 
crouched gait which was slightly antalgic.  The diagnosis was 
chronic low back pain.  This raises the question as to 
whether the gait impairment is a manifestation of a back 
disorder or the service-connected organic brain syndrome.  A 
physician should also express an opinion on this point.  

Action on the total disability claim must be deferred.  

The issues of entitlement to service connection for a back 
disorder, entitlement to a separate rating for gait 
disturbance, and entitlement to a total disability rating, 
for compensation purposes, based on individual 
unemployability are REMANDED to the RO for the following:   

The RO should refer the case to Michael 
D. Calfee, M.D.  Dr. Calfee should review 
the claims folder and express an opinion 
on the following:  

Is it as likely as not that the veteran's 
current back disability is the result of 
injury during service?  

Is it as likely as not that the veteran's 
gait impairment is a manifestation of the 
service-connected organic brain syndrome; 
or is it due to his back disorder or 
other disability?  

An explanation of the reasons for the 
opinion should be provided.  

If Dr. Calfee is not available the case 
should be referred to another physician.  
If either physician can not render an 
opinion without further examination of 
the veteran, such examination should be 
scheduled.  

2.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


